               IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

                  Plaintiff,

v.                                //     CIVIL ACTION NO. 1:17CR32-20
                                               (Judge Keeley)

BRITTANY BROWN,

                  Defendant.


      ORDER ADOPTING DRUG COURT REPORT AND RECOMMENDATION
        [DKT. NO. 1395] AND SCHEDULING SENTENCING HEARING

     By   Order   dated   May   15,    2018,   the   Court   referred   the

defendant’s participation in the Northern District of West Virginia

Drug Court Program to the Honorable Michael J. Aloi, United States

Magistrate Judge (Dkt. No. 1079). In a report and recommendation

(“R&R”) entered on May 29, 2019, Magistrate Judge Aloi advised that

the defendant had successfully completed the District’s Drug Court

Program and recommended that the defendant appear before the Court

for sentencing (Dkt. No. 1395).

     Having reviewed the record, for good cause, the Court ADOPTS

the R&R (Dkt. No. 51), and SCHEDULES a sentencing hearing in the

matter for Monday, March 2, 2020, at 1:30 P.M., at the Clarksburg,

West Virginia point of holding court. Further, it DIRECTS the

defendant’s supervising United States Probation Officer, Jill

Henline, to provide a written status report by February 24, 2020.

     It is so ORDERED.
USA V. BROWN                                          1:17CR32-20

      ORDER ADOPTING DRUG COURT REPORT AND RECOMMENDATION
        [DKT. NO. 1395] AND SCHEDULING SENTENCING HEARING

     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record, the United States Probation Office, and the

Honorable Michael J. Aloi, United States Magistrate Judge.

DATED: May 30, 2019

                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                2
